Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 1 of 17      PageID 9373




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


 ACLU OF TENNESSEE, INC.,                   )
                                            )
                                            )
             Intervening Plaintiff,         )
                                            )      No. 2:17-cv-02120-JPM-jay
 v.                                         )
                                            )
 CITY OF MEMPHIS, TENNESSEE                 )
                                            )
             Defendant.                     )


         FIRST QUARTER 2020 REPORT OF THE INDEPENDENT MONITOR




                                      Edward L. Stanton III (TN BPR #18904)
                                      BUTLER SNOW LLP
                                      6075 Poplar Avenue, 5th Floor
                                      Memphis, TN 38119
                                      Telephone: (901) 680-7200
                                      Facsimile: (901) 680-7201
                                      Email: Edward.Stanton@butlersnow.com

                                      Independent Monitor
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 2 of 17                                                     PageID 9374




                                                  TABLE OF CONTENTS

 I. INTRODUCTION & EXECUTIVE SUMMARY.......................................................................1

 II. OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES...............................................2

 III. REQUESTS FOR AUTHORIZATION & MATTERS BROUGHT BEFORE
        THE COURT .......................................................................................................................4

 IV. DISCRETE TASKS, PUBLIC ENGAGEMENT & COVID-19 ..............................................7

 V. CONCLUSION.........................................................................................................................10


 APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT .........................................11
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 3 of 17                 PageID 9375




                                       I.
                       INTRODUCTION & EXECUTIVE SUMMARY

         This First Quarter 2020 (Q1-20) Report follows five prior reports by the Monitoring

 Team:

            Interim Report (ECF No. 197);

            2019 First Quarter (Q1) Report (ECF No. 205);

            2019 Second Quarter (Q2) Report (ECF No. 219);

            2019 Q2 Supplemental Report (Q2 Supplement) (see Exhibit 1—submitted
             on August 26, 2019, but not yet docketed); and

            2019 Third Quarter (Q3) Report (ECF No. 256, docketed without submitted
             exhibits).

         It covers the period from November 20, 2019 (the date that the team submitted its Q3

 Report) to March 31, 2020, and fulfills three goals. First, this Q1-20 Report provides an

 overview of the Monitoring Team’s activities. Second, the Report identifies the various requests

 for authorization (RFAs) from the City to which the Monitoring Team has responded and

 summarizes the RFAs and other matters pertaining to the Consent Decree that have been brought

 before the Court for resolution. Third and finally, this Report provides updates regarding the

 following: (1) the discrete tasks that the Court has directed the Monitoring Team to complete to

 help restore Defendant City of Memphis (City) to compliance with the Kendrick Consent

 Decree; (2) the Monitoring Team’s public-engagement efforts; and (3) and the impact of the

 COVID-19 pandemic on those efforts.1



 1      The Consent Decree is ECF No. 3 in Case No. 2:76-cv-000449 before this Court and has
 been made publicly available on the Monitoring Team’s website, www.memphispdmonitor.com.
 All docketed and unsealed reports (and exhibits) of the Monitoring Team and selected Orders of
 the Court are available on www.memphispdmonitor.com.


                                                1
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 4 of 17                   PageID 9376




                                   II.
               OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES

        Since the submission of its Q3 Report on November 20, 2019, the Monitoring Team has

 done the following:

           Exchanged more than 1,500 internal and external emails.

           Conducted 18 weekly Monitoring Team conference calls and additional ad
            hoc calls as necessary; participated in more than 20 weekly and ad hoc calls
            with the City; and joined scheduled and ad hoc calls with Intervening Plaintiff
            ACLU of Tennessee, Inc. (ACLU-TN).

           Appeared before the Court, in person or telephonically, or otherwise brought
            matters to the Court’s attention, seven times: November 21, 2019;2 November
            26, 2019;3 December 20, 2019;4 January 2, 2020;5 January 8, 2020;6 and
            February 28, 2020 (2).7

           Conducted in-person Monitoring Team meetings on November 21, 2019, and
            March 10, 2020.

           Conducted various calls with Dr. Sheila Peters of Fisk University (Dr. Peters)
            and a joint call with the City, the ACLU-TN, and Dr. Peters regarding the
            protocol for focus groups on December 20, 2019.


 2      (See Order, ECF No. 259.)
 3     (See Text Order, ECF No. 265; Letter from E. Stanton to Court re: the City’s Social-
 Media Policy, attached as Exhibit 2.)
 4      (See Notice by the City, ECF No. 268; Letter from E. Stanton to Court re: alternate
 versions of the City’s Social-Media Policy, attached as Exhibit 3; see also City’s and ACLU-
 TN’s Written Comments re: Social-Media Policy, ECF Nos. 270 & 271.)
 5      (See Orders, ECF Nos. 269 & 273.)
 6      (See Letter from E. Stanton to Court re: FISA Opinions, attached as Exhibit 4; see also
 City’s Motions for Leave to respond to Letter, Sealed ECF No. 277 & ECF No. 278; Order re:
 Motions, ECF No. 281; and City’s Response to Letter, ECF No. 282.)
 7      (See Orders & Setting Letter re: New Deadlines, ECF Nos. 285-287, 293; Letter from E.
 Stanton to the Court re: Sanction 5, attached as Exhibit 5; City’s Motion for Hearing, ECF No.
 289; Order Setting Hearing & Setting Letter, ECF Nos. 290 & 291; City’s Motion to Seal
 Documents, ECF No. 296; City’s Pre-Hearing Brief, ECF No. 297; ACLU-TN Response in
 Opp’n to Sealing, ECF No. 298; see also Order Setting Video Hearing, ECF No. 310.)


                                                2
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 5 of 17                 PageID 9377




           Worked with the City to schedule a remote meeting with Major Darren
            Goods, head of the Memphis Police Department (MPD)’s Multi-Agency Gang
            Unit (MGU).

           Tracked more than 580 hours of Monitoring Team time. (See, e.g., ECF Nos.
            267, 276, 284, 299, 307.)

           Hosted a third community engagement forum on March 10, 2020, at the
            Benjamin L. Hooks Central Library, located at 3030 Poplar Avenue,
            Memphis, TN 38111.8

           Conferred via email, telephone, and www.memphispdmonitor.com with
            multiple community members.9

           Posted Public Comment Procedure Protocols on a new “Trial & Public
            Comment” Page on www.memphispdmonitor.com and notified the press and
            community contacts about the protocols.10

           Provided real-time responses to RFAs for discrete MPD activity or
            clarifications regarding the same on four occasions: December 19, 2019;11
            January 19, 2020;12 March 21, 2020;13 and March 27, 2020.14



 8      See, e.g., “Third Public Forum to be Held in Memphis Police Spy Case,” February 3,
 2020, available at https://dailymemphian.com/article/10460/third-public-forum-to-be-held-in-
 memphis-police; Press Release, attached as Exhibit 6; Agenda, attached as Exhibit 7.
 9     In one instance, the Monitor was able to resolve a potential dispute between a community
 member, H.D., and the City concerning one of the City’s RFAs. See infra note 12 and
 accompanying text.
 10    (See Ex. 7; Email of April 23, 2020, to Community Contacts and Press, attached as
 Exhibit 8.)
 11     (See Emails between E. Stanton and B. McMullen of December 17 & 19, 2019, attached
 as Exhibit 9.)
 12     (See Emails between E. Stanton and J. Sink of January 17-19, 2020, attached as Exhibit
 10.)
 13     (See Emails between E. Stanton and J. Sink of March 20-21 & 23, 2020, attached as
 Exhibit 11.) The City subsequently objected to the Monitor’s resolution of this request. (See
 ECF Nos. 300.) The Court responded by Ordering a telephonic hearing on the objections, which
 was held on April 1, 2010 (see ECF Nos. 300-01, 304), and after which the City’s objections
 were overruled (ECF No. 305).
 14     (See Emails between E. Stanton and J. Sink of March 27, 2020, attached as Exhibit 12.)


                                               3
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 6 of 17                 PageID 9378




        These and ongoing activities of the Monitoring Team are described in greater detail

 where relevant to the discrete tasks, RFAs, and community-engagement efforts discussed below.

                               III.
 REQUESTS FOR AUTHORIZATION & MATTERS BROUGHT BEFORE THE COURT

        This reporting period saw fewer RFAs from the City than the last—4 compared to 10.

 Rather than duplicate discussion of the issues raised by those RFAs, this Q1-20 Report attaches

 the relevant correspondence for each RFA as follows:

           December 19, 2019;15

           January 19, 2020;16

           March 21, 2020;17 and

           March 27, 2020.18

        There was, however, an increase in the number of matters brought directly before the

 Court. During the last reporting period there were five such matters.19 During this reporting

 period there were seven.20 Some of these matters were “appeals” by the City from resolutions by




 15     See supra note 11 and accompanying text.
 16     See supra note 12 and accompanying text.
 17     See supra note 13 and accompanying text.
 18     See supra note 14 and accompanying text.
 19      Those matters were as follows: (1) the City’s handling of a Labor Day Parade (see Ex.
 18, Q3 Report); (2) the September and October 2019 submissions of community members who
 attended the August 27, 2019, hearing (see Ex. 7, Q3 Report); (3) the October 23, 2019,
 submission of the Monitoring Team’s final recommendations regarding the City’s proposed
 policies, protocols, and training guidelines; (4) the Monitor’s request for an extension of the
 timeline for completing focus groups, which was granted (see Order, ECF No. 241); and (5) the
 City’s Motion for Immediate Modification of the Consent Decree, which was denied (see Order,
 ECF No. 250).
 20     See supra notes 2-7; see also supra note 13 and accompanying text for an eighth matter
 presented to the Court at the beginning of April.


                                               4
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 7 of 17                  PageID 9379




 the Monitor,21 while others were brought to the Court’s attention by the Monitor. Summaries of

 each matter, all referenced briefly in Section II, above, are as follows:

           November 21, 2019:22 The full Monitoring Team appeared before the Court to
            present the Q3 Report’s findings. Subject-Matter Experts Rachel Levinson-
            Waldman and David McGriff provided testimony. Among other things, the
            Court Ordered the Monitor and the City jointly to submit the City’s proposed
            social-media policy no later than November 26, 2019.

           November 26, 2019:23 The Monitor requested additional time for the
            Monitoring Team to review several revisions to the social-media policy that
            were proposed by the City on November 25, 2019, the day before the policy
            was due to the Court. According to the City, the revisions were based on Mrs.
            Levinson-Waldman’s testimony at the November 21, 2019, hearing and the
            survey of federal social-media policies that were attached as Exhibit 6 to the
            Q3 Report.24 The Court granted the request.

           December 20, 2019:25 The Monitor explained that the Monitoring Team and
            the City were unable to agree on a version of the social-media policy to
            present to the Court. The Monitoring Team preferred the version of the policy
            that existed before the City’s November 25, 2019, revisions, and the City
            preferred the revised version. The Monitor submitted both versions to the
            Court, along with the Monitoring Team’s objections to the City’s proposed
            revisions. The City also filed a notice with the Court regarding the competing


 21      As the Court has explained,
        The first step is always to go to the monitor’s team and seek their input, but
        sometimes the monitor may say, on this issue we need to petition the Court on it,
        and that’s fine. And, then, sometimes, [the City] may disagree, either one of the
        parties in this case might disagree with either the resolution—or the resolution,
        and so, in essence, it’s like an appeal, but you just need to say we request the
        Court to review X, and we will.
 (Hr’g Tr., ECF No. 207, PageID # 7189: 16-25.)
 22     See supra note 2 and accompanying text.
 23     See supra note 3 and accompanying text.
 24       The Q3 Report is docketed as ECF No. 256, but the Court has not docketed the exhibits
 to that report.
 25     See supra note 4 and accompanying text.


                                                   5
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 8 of 17                   PageID 9380




           versions. Finally, the Court invited the City and the ACLU-TN to offer written
           comments on the proposed policies.

          January 2, 2020:26 The Court expanded a telephonic status conference about
           scheduling to include discussion of the competing versions of the social media
           policy. Mrs. Levinson-Waldman testified during the conference, after which
           the Court Ordered the Monitor to provide to the Court for consideration
           several Foreign Intelligence Surveillance Act (FISA) opinions that Mrs.
           Levinson-Waldman referenced during her testimony.

          January 8, 2020:27 The Monitor provided the requested FISA opinions to the
           Court, along with a letter explaining the relevance of the opinions to the
           Monitoring Team’s objections to the City’s proposed revisions to its social-
           media policy. The City then requested permission to respond to the opinions
           and the letter, which the Court granted.

          February 28, 2020 (1):28 On February 26, 2020, the Court scheduled a
           telephonic status conference for Friday, February 28, 2020, to discuss the
           City’s motion to extend certain deadlines. The Monitor participated in that
           conference because some of the deadlines applied to the Monitoring Team.
           The Amended Scheduling Order that the Court ultimately entered included a
           deadline for the Monitor to make a final pretrial report and provide any
           anticipated presentations and expert analysis two weeks before the trial of this
           matter, which is scheduled for June 17, 2020. The Order also included
           deadlines for the submission of written comments from the public, the
           protocol for which the Order stated would be set out in a separate Order. (See
           ECF No. 295 & Section IV, below.)

          February 28, 2020 (2):29 Also on February 28, 2020, the Monitor informed the
           Court by letter that he believed the City to have departed from Sanction 5 of
           the Court’s Sanctions Order (ECF No. 152). Included with the Monitor’s letter
           were correspondence with the City and the ACLU-TN about the alleged
           Sanction 5 departure, a request to the Court that the correspondence be made
           public, and a request for a hearing. The City subsequently filed motions
           requesting an expedited hearing and the sealing or redaction of the


 26    See supra note 5 and accompanying text.
 27    See supra note 6 and accompanying text.
 28    See supra note 7 and accompanying text.
 29    Ibid.


                                                6
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 9 of 17                        PageID 9381




            correspondence. The ACLU-TN filed a response in opposition to sealing. The
            Court scheduled a hearing on the alleged Sanction 5 departure for March 17,
            2020, before which the City filed a pre-hearing brief on March 13, 2020. But
            the hearing was cancelled due to the COVID-19 pandemic. The hearing has
            been rescheduled, to occur via video, for May 14, 2020.

                                      IV.
                DISCRETE TASKS, PUBLIC ENGAGEMENT & COVID-19

        The Court has held three hearings on the status of the Monitoring Team’s efforts to help

 restore the City to compliance with the Kendrick Consent Decree, on April 23, 2019 (see Order,

 ECF No. 203); August 27, 2019 (see Order, ECF No. 225); and November 21, 2019 (see Order,

 ECF No. 259). At each hearing, the Court identified specific tasks for the Monitoring Team to

 complete. All of those tasks except one—focus groups—either have been completed or are

 awaiting approval by the Court. The status of each task is as follows:

 Apr. 23, 2019, Hearing         Aug. 27, 2019, Hearing                    Nov. 21, 2019, Hearing

 TASK           STATUS           TASK                STATUS               TASK            STATUS

 Submission Complete:   Submission of Complete:                           Submission      Incomplete:
 of 90-Day ECF No. 208. Audit      & Submitted      on                    of      final   Competing
 Goals.                 Compliance    August 2, 2019.30                   draft of the    submissions
                        Plan for the                                      City’s          made by the
                        City.         Awaiting Court                      proposed        Monitoring
                                      approval.                           social          Team      and
                                                                          media           the City on
                                                                          policy.         December
                                                                                          20,    2019,
                                                                                          along with
                                                                                          supplemental
                                                                                          submissions
                                                                                          on January 8
                                                                                          and February
                                                                                          5, 2020.31

                                                                                Awaiting
 30                                                                             resolution
         See Ex. 2, Q3 Report, ECF No. 256, attached again here as Exhibit 13; see         by
                                                                                   also supra
 note 24 and accompanying text.                                                 the Court.
 Submission
 31             Complete:       Implementation Incomplete:
         See supra notes 4-6 and accompanying text.


                                                 7
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 10 of 17                       PageID 9382




  of       Joint   ECF No. 211. of Audit & Awaiting                  Court
  Public                        Compliance approval.
  Engagement                    Plan.
  Plan.
  Submission       Complete:       Submission of          Complete:
  of Second        ECF No. 219;    final review of        Final Monitoring
  Quarterly        see also Q2     the       City’s       Team
  Report,          Supplement      proposed               recommendations
  tracking         (undocketed),   policies,              submitted to the
  progress         Ex. 1.          protocols, and         Court on October
  towards 90-                      training               23, 2019.32
  Day Goals.                       guidelines.
                                   Focus Groups.          Incomplete:
                                                          Begun         in
                                                          February    2020
                                                          but interrupted
                                                          by    COVID-19
                                                          pandemic.

                                                          Update to be
                                                          provided by Dr.
                                                          Peters.
                                   Submission of          Complete:
                                   survey       of        Submitted
                                   federal social-        November     20,
                                   media policies.        2019.33
                                   Submission of          Complete:
                                   comments from          Submitted
                                   hearing                September    26,
                                   attendees.             2019,        and
                                                          October        4,
                                                          2019. 34

          Completion of the focus groups began            in February 2020, but was interrupted by the

  COVID-19 pandemic, which likewise caused the cancellation of the Court’s initial hearing on




  32      See Exs. 1 & 3, Q3 Report, ECF No. 256, attached again here as Exhibit 14 & 15; see
  also supra notes 19 & 24 and accompanying text.
  33      See Ex. 6, Q3 Report, ECF No. 256, attached again here as Exhibit 16; see also supra
  note 24 and accompanying text.
  34      See Ex. 7, Q3 Report, ECF No. 256, attached again here as Exhibit 17; see also supra
  note 24 and accompanying text.


                                                      8
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 11 of 17                     PageID 9383




  the City’s alleged departure from Sanction 5.35 Dr. Peters, who is conducting the focus groups,

  will update the Monitoring Team, the parties, and the Court on the status of the focus groups and

  contemplated next steps. (See ECF No. 241.)

          The Monitoring Team’s other public engagement efforts also have been impacted by

  COVID-19. Turnout at the third community forum, held on March 10, 2020,36 was much lower

  than turnout at the first and second forums, and two members of the Monitoring Team (Mrs.

  Levinson-Waldman and Dr. Theron Bowman) were also unable to attend the forum due to

  COVID-19 concerns.37 As was the case with the Court’s August 2019 request for public input,38

  several community members have submitted comments regarding proposed modifications to the

  Consent Decree during the Court’s month-long (April 3-May 4, 2020) pretrial Public Comment

  Period.39 Because the Public Comment Period was announced on March 3, 2020, however, just

  as the COVID-19 pandemic was beginning to take its toll on the City, members of the public

  have requested an extension of the May 4, 2020, deadline to allow for the submission of

  additional comments. The Independent Monitor will send separate correspondence to the Court

  that details this request.

          The Monitoring Team’s final, pretrial report40 will include a comprehensive recitation of

  the team’s community engagement efforts, the successes and failures of those efforts, and

  35      See supra note 7 and accompanying text; Section III, supra, at pp. 6-7.
  36      See supra note 8 and accompanying text
  37      It also should be noted that the March 10, 2020, community forum took place at a
  different location (the Benjamin L. Hooks Central Library) from the first two community forums
  (Mississippi Boulevard Christian Church), and that several attendees complained that they
  received little to no notice, or inaccurate notice of the forum, despite its having been publicized
  more than one month in advance. See supra note 8 and accompanying text.
  38      See supra note 34 and accompanying text.
  39      (See Order, ECF No. 295; see also supra notes 8 & 10 and accompanying text.)
  40      (See Order, ECF No. 293; see also supra note 7 and accompanying text.)


                                                  9
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 12 of 17                 PageID 9384




  recommendations of the team’s subject-matter experts and community members. But it is worth

  noting here that in almost every single encounter that the Monitoring Team has had with

  community members—via email, the Monitoring Team website, at community forums, and

  during one-on-one and group meetings—members have reiterated the request that the team be

  broadened to include one or more “lay” community members.41

           As always, the Monitoring Team submits this recommendation and the others that it has

  received from the community for consideration by the Court.

                                              V.
                                          CONCLUSION

           The Independent Monitor and the Monitoring Team look forward to discussing this

  Report and any subsequent developments at the trial of this matter on June 17, 2020, or at any

  other time that the Court deems appropriate.

           RESPECTFULLY SUBMITTED, this 6th day of May 2020,

                                                 /s/ Edward L. Stanton III
                                                 Edward L. Stanton III (TN BPR #18904)
                                                 BUTLER SNOW LLP
                                                 6075 Poplar Avenue, 5th Floor
                                                 Memphis, TN 38119
                                                 Telephone: (901) 680-7200
                                                 Facsimile: (901) 680-7201
                                                 Email: Edward.Stanton@butlersnow.com

                                                 Independent Monitor




  41       (See Q2 Report, ECF No. 219, PageID # 7589; Q3 Report, ECF No. 256, PageID #
  8504.)


                                                   10
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 13 of 17   PageID 9385




             APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT


     Doc.                    Description                      Pages

     Ex. 1         2019 Q2 Supplemental Report                1, 8


                 November 26, 2019, Letter from E.             2
     Ex. 2     Stanton to Court re: City’s Social-Media
                                Policy

                 December 20, 2019, Letter from E.             2
     Ex. 3    Stanton to Court re: Alternate Versions of
                     City’s Social-Media Policy

              January 8, 2020, Letter from E. Stanton to       2
     Ex. 4
                      Court re: FISA Opinions

              February 28, 2020, Letter from E. Stanton        2
     Ex. 5
                     to the Court re: Sanction 5

               March 9, 2020, Press Release re: Third          3
     Ex. 6
                        Community Forum

              March 10, 2020, Community Engagement             3
     Ex. 7
                          Forum Agenda


     Ex. 8      Monitoring Team Email of April 23,             3
               2020, to Community Contacts and Press
              Emails between E. Stanton and B.                 3
     Ex. 9    McMullen of December 17 & 19, 2019

              Emails between E. Stanton and J. Sink of         3
    Ex. 10
                        January 17-19, 2020

              Emails between E. Stanton and J. Sink of         3
    Ex. 11
                      March 20-21 & 23, 2020

              Emails between E. Stanton and J. Sink of         3
    Ex. 12
                         March 27, 2020



                                              11
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 14 of 17    PageID 9386




     Doc.                   Description                       Pages

    Ex. 13             Exhibit 2 to Q3 Report                   7

    Ex. 14             Exhibit 1 to Q3 Report                   8

    Ex. 15             Exhibit 3 to Q3 Report                   8

    Ex. 16             Exhibit 6 to Q3 Report                   8

    Ex. 17             Exhibit 7 to Q3 Report                   8
  ECF No. 3,
   Case No.                                                    1, 7
                      Kendrick Consent Decree
   2:76-cv-
   000449

   ECF No.     Order Memorializing Sanctions (October           6
     152                    29, 2018)

   ECF No.                                                      1
                  Monitoring Team’s Interim Report
     197
   ECF No.                                                      7
               Order Following April 23, 2019, Hearing
     203
   ECF No.                                                      1
                    Monitoring Team’s Q1 Report
     205
   ECF No.                                                      5
                Transcript of April 23, 2019, Hearing
     207
   ECF No.                                                      7
                Monitoring Team’s Ninety-Day Goals
     208
   ECF No.                                                      8
                    Joint Public Engagement Plan
     211
   ECF No.                                                   1, 8, 10
                    Monitoring Team’s Q2 Report
     219
   ECF No.        Order Following August 27, 2019,              7
     225                      Hearing




                                             12
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 15 of 17   PageID 9387




     Doc.                   Description                       Pages

   ECF No.        Order Extending the Deadline for            4, 9
     241            Completion of Focus Groups


   ECF No.      Order Denying the City’s Motion for
               Immediate Modification of the Consent           4
     250
                             Decree.
   ECF No.                                                   passim
                   Monitoring Team’s Q3 Report
     256
   ECF No.      Order Following November 21, 2019,            2, 7
     259                      Hearing
   ECF No.      Text Order – Final Draft of Proposed           2
     265           Social-Media Policy Deadline
   ECF No.    Sealed Order on Costs of the Independent         3
     267                      Monitor
   ECF No.     Notice by the City re: Proposed Social-         2
     268                    Media Policy
   ECF No.               Order Expanding                       2
     269       Scope of January 2, 2020, Conference
               Notice of City of Memphis’s Written             2
   ECF No.
               Comments re: Proposed Social-Media
     270
                              Policy
   ECF No.    Notice by ACLU Written Comments re:              2
     271          Proposed Social-Media Policy
   ECF No.        Order Following January 2, 2020,             2
     273              Telephonic Conference
   ECF No.    Sealed Order on Costs of the Independent         3
     276                      Monitor
                 City’s Sealed Motion for Leave to             2
   ECF No.
              Respond to Monitor’s Letter of January 8,
     277
                      2020 (incorrectly filed)




                                             13
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 16 of 17   PageID 9388




     Doc.                    Description                      Pages
                 City’s Sealed Motion for Leave to             2
   ECF No.
              Respond to Monitor’s Letter of January 8,
     278
                       2020 (corrected filing)
   ECF No.    Order Granting City’s Motion for Leave           2
     281                   to Respond
   ECF No.     City’s Reply to Independent Monitor’s           2
     282              Letter of January 8, 2020
   ECF No.       Order on Costs of the Independent             3
     284                     Monitor
   ECF No.        Order Setting Telephonic Status              2
     285                    Conference
   ECF No.       Setting Letter for Telephonic Status          2
     286                     Conference
   ECF No.                                                     2
                  Restated Final Scheduling Order
     287
   ECF No.                                                     2
                     City’s Motion for Hearing
     289
   ECF No.                                                     2
                       Order Setting Hearing
     290
   ECF No.                                                     2
                            Setting Letter
     291
   ECF No.                                                    2, 10
                  Amended Final Scheduling Order
     293
   ECF No.                                                    6, 9
              Order Adopting Public Comment Period
     295
                City’s Motion to Seal Documents or             2
   ECF No.
                Allow Redactions Before Docketing
     296
                             Publicly
   ECF No.                                                     2
                      City’s Pre-Hearing Brief
     297




                                               14
Case 2:17-cv-02120-JPM-jay Document 319 Filed 05/20/20 Page 17 of 17   PageID 9389




      Doc.                   Description                      Pages
                ACLU-TN’s Response in Opposition to            2
   ECF No.
                 Motion to Seal Documents or Allow
     298
                Redactions Before Docketing Publicly
   ECF No.                                                     3
                Order on Costs of Independent Monitor
     299
                City’s Objections to Monitor’s Response        3
   ECF No.
                to Request for Authority to Use Cameras
     300
                        at COVID Testing Site
   ECF No.       Order Setting Telephonic Objections           3
     301                       Hearing
   ECF No.      Witness List for Telephonic Objections         3
     304                        Hearing
   ECF No.                                                     3
                    Order on the City’s Objections
     305
   ECF No.                                                     3
                Order on Costs of Independent Monitor
     307
   ECF No.                                                     2
                     Order Setting Video Hearing
     310
  52896274.v1




                                              15
